

116 HR 5791 IH: Special Envoy for Refugees Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5791IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the position of Special Envoy for Refugees in the Department of State, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Special Envoy for Refugees Act. 2.FindingsCongress finds the following:
 (1)In 2019, the world is in the midst of the worst global displacement crisis in history, with more than 70,800,000 forcibly displaced persons, including 25,900,000 refugees worldwide, over half of whom are children, according to estimates from the United Nations High Commissioner for Refugees.
 (2)In 2018, less than 5 percent of global resettlement needs were met despite there being 1,400,000 refugees in need of third-country resettlement.
 (3)The United States refugee admissions program is a life-saving solution that— (A)is critical to global humanitarian efforts;
 (B)strengthens global security; (C)leverages United States foreign policy interests, including diplomatic and strategic interests of supporting allies who often host a significant and disproportionate share of refugees per capita;
 (D)stabilizes sensitive regions impacted by forced migration by ensuring that the United States shares responsibility for global refugee protection;
 (E)leverages refugee resettlement in the United States to encourage other countries to uphold the human rights of refugees, including by ensuring that refugees—
 (i)have the right to work, the right to an education, and freedom of movement; and (ii)are not returned to a place in which their life or freedom is at risk;
 (F)serves individuals and families in need of resettlement; (G)provides economic and cultural benefits to cities, States, and the United States as a whole; and
 (H)aligns with the international obligations of the United States, including under— (i)the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 U.S.T. 6223)), of which the United States is a party;
 (ii)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, of which the United States is a party;
 (iii)the Convention relating to the Status of Stateless Persons, done at New York September 28, 1954; and
 (iv)the Convention on the Reduction of Statelessness, done at New York August 30, 1961. (4)The United States has historically been, and should continue to be, a global leader in—
 (A)responding to displacement crises around the world, including through the provision of robust humanitarian support;
 (B)promoting the safety, health, and well-being of refugees and displaced persons; (C)welcoming asylum seekers who seek safety and protecting other at-risk migrants, including survivors of torture, victims of trafficking, and stateless people; and
 (D)working alongside other countries to strengthen protection systems and support. (5)The United States has steadily reduced—
 (A)access to asylum protection through administrative policy and programmatic changes, including policies and operational decisions aimed at reducing or stopping the ability of asylum seekers to access the United States border; and
 (B)the resettlement of refugees, by way of two consecutive historically low annual refugee admissions goals after nearly 45 years during which the average annual United States refugee admissions goal was over 95,000 individuals.
 (6)Refugees are— (A)the most vetted travelers to enter the United States; and
 (B)subject to extensive screening checks, including in-person interviews, biometric data checks, and multiple interagency checks.
 (7)The people of the United States, and communities across the United States, overwhelmingly support refugees and asylum seekers, including people of faith, members of the Armed Forces, veterans, elected officials, and retired high-ranking officials. As a beacon of safe refuge and pluralistic society, the United States should commit itself to addressing the plight of refugees internationally.
 (8)For the sake of refugees, asylum seekers, other migrants, United States national diplomatic and strategic interests, and local communities that benefit from the presence of refugees, asylees, and other migrants, it is crucial for a dedicated official within the United States Government to coordinate and promote United States initiatives to protect refugees and asylum seekers.
			3.Special Envoy for Refugees
 (a)In generalThe President shall appoint a Special Envoy for Refugees within the Bureau of Population, Refugees, and Migration of the Department of State (hereafter in this section referred to as the Special Envoy) who shall report directly to the Secretary of State and shall have the rank of ambassador. The Special Envoy shall be an individual of distinction with recognized expertise relating to migration, refugees, asylum-seekers, and internally displaced and stateless individuals.
 (b)Duties and responsibilitiesThe Special Envoy shall— (1)directly advise the Secretaries of State, Homeland Security, and Health and Human Services regarding the United States position relating to migration, refugees, asylum-seekers, and internally displaced and stateless individuals;
 (2)represent the United States in diplomatic matters relevant to the global displacement, migration, refugees, asylum-seekers, and internally displaced and stateless individuals;
 (3)lead interagency coordination to oversee evidence-based research related to the global refugee crisis and the United States refugee program, including research on—
 (A)the most effective ways to form and implement policy to promote refugee resettlement in the United States;
 (B)durable solutions for globally displaced individuals abroad; and (C)the economic and social impact of resettlement of refugees and asylum seekers to the United States;
 (4)ensure that information disseminated by Federal agencies and United States Government partners with regard to refugees, asylum-seekers, and internally displaced and stateless individuals is evidence based;
 (5)conduct regular consultation with nongovernmental and international organizations, including the United Nation High Commissioner for Refugees, to promote best practices for resettlement and durable solutions for refugees, asylum-seekers, and internally displaced and stateless individuals;
 (6)lead interagency coordination to assess and develop United States Government policies in response to the impact of climate change on global displacement, including the effects of climate change on the forcible movement of people, the creation of new refugees and other climate displaced people; and
 (7)lead interagency and international coordination to identify and promote the United States foreign policy responses to issues that lead to global displacement and the creation of new refugees, including global threats to civil rights, women’s rights, religious freedom, and violent conflicts.
 (c)StaffThe Special Envoy is authorized to hire such personnel as may be necessary to carry out the duties and responsibilities of the Special Envoy, including, at a minimum, a chief of staff, a deputy chief of staff, and an advisor.
 (d)ConsultationThe Special Envoy shall work with the Secretaries of State and Homeland Security to ensure that appropriate consultation with Congress occurs in a timely and thorough manner consistent with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
			(e)Reports and briefings
 (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Special Envoy—
 (A)shall submit to the appropriate congressional committees a report on activities undertaken in the preceding 12 months under subsection (b);
 (B)shall brief the appropriate congressional committees on trends leading to global displacement, and new refugees and asylum seekers;
 (C)should submit to the appropriate congressional committees a report on the outcomes of the consultation with Congress undertaken in the preceding 12 months as described in subsection (d); and
 (D)shall submit to the appropriate congressional committees an assessment of human and financial resources necessary to fulfill the purposes and duties of this Act.
 (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committees on Foreign Affairs and Judiciary of the House of Representatives; and
 (B)the Committees on Foreign Relations and the Judiciary of the Senate. 